1
2
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11
12    ARTHUR L. POWELL,                     )      NO. EDCV 19-1732-PSG (AGR)
                                            )
13               Petitioner,                )
                                            )
14                                          )
      L.J. MILUSNIC, Warden,                )      ORDER TO SHOW CAUSE
15                                          )
                 Respondent.                )
16                                          )
                                            )
17                                          )

18
           On September 11, 2019, Petitioner filed a Petition for Writ of Habeas
19
     Corpus by a Person in Federal Custody (“Petition”), pursuant to 28 U.S.C. §
20
     2241. For the reasons set forth below, Petitioner is ordered to show cause on or
21
     before November 22, 2019, why the Court should not dismiss the Petition for
22
     lack of jurisdiction.
23
24
25
26
27
28
1                                               I.
2                             PROCEDURAL BACKGROUND
3          On September 6, 2016, Petitioner pled guilty to Count 1 of the indictment
4    charging him with being a felon in possession of a firearm in violation of 18
5    U.S.C. § 922(g)(1) in the District of Minnesota. (Exh. A to Petition, docket entries
6    29, 30, 54 on docket sheet in United States v. Powell, CR 16-187 PJS (D. Minn.)
7    (hereinafter “Minnesota Action”).1 On appeal, the Eighth Circuit vacated his
8    sentence and remanded for resentencing. United States v. Powell, 719 Fed.
9    Appx. 531, 531-32 (8th Cir. 2018). On remand, Petitioner was sentenced to 120
10   months in prison and two years of supervised release. (Minnesota Action, Re-
11   Sentencing Judgment on Remand, Dkt. No. 70.) There is no indication on the
12   docket that Petitioner filed an appeal or a 28 U.S.C. § 2255 motion in the
13   Minnesota Action.
14                                             II.
15                                      JURISDICTION
16         Petitioner, a federal prisoner within the Central District of California, filed
17   the Petition challenging his conviction. He argues that he pled guilty to “a
18   nonexistent offense” under Rehaif v. United States, 139 S. Ct. 2191 (2019).
19   Pursuant to Rehaif, the Government had to prove beyond a reasonable doubt
20   that Petitioner (1) was previously convicted of an offense punishable by more
21   than one year in prison (meaning he was a “felon”); (2) knowingly possessed a
22   firearm in or affecting interstate commerce; and (3) knew he was a felon. Id. at
23   2194; United States v. Benamor, 937 F.3d 1182, 2019 U.S. App. LEXIS 26793,
24   *7 (9th Cir. Sept. 5, 2019). Petitioner argues structural error because the district
25   court did not inform him the third element. (Petition at 8.)
26         “An application for a writ of habeas corpus in behalf of a prisoner who is
27
           1
28           The court takes judicial notice of Petitioner’s prior federal criminal case.
     Fed. R. Evid. 201; Trigueros v. Adams, 658 F.3d 983, 987 (9th Cir. 2011).

                                                2
1    authorized to apply for relief by motion pursuant to this section, shall not be
2    entertained if it appears that the applicant has failed to apply for relief, by motion,
3    to the court which sentenced him, or that such court has denied him relief, unless
4    it also appears that the remedy by motion is inadequate or ineffective to test the
5    legality of his detention.” 28 U.S.C. § 2255(e).
6          To meet the “escape hatch” provisions of § 2255(e), Petitioner must show
7    he (1) made a claim of actual innocence and (2) has not had an unobstructed
8    procedural shot at presenting that claim. Marrero v. Ives, 682 F.3d 1190, 1192
9    (9th Cir. 2012).
10         Petitioner makes no showing that he is factually innocent of the crime of
11   conviction. “‘”[A]ctual innocence” means factual innocence, not mere legal
12   insufficiency.’” Id. at 1193. Petitioner introduces no evidence indicating he did
13   not know he had previously been convicted of a felony. Id. at 1192-93; see, e.g.,
14   United States v. Hessiani, 2019 U.S. App. LEXIS 29417, *5 (9th Cir. 2019)
15   (finding defendant not entitled to relief under Rehaif given evidence Defendant
16   knew he had previously been convicted and sentenced to imprisonment for more
17   than one year); Benamor, 2019 U.S. Dist. LEXIS 26793 *12 (noting defendant
18   stipulated that, at time he was arrested, he had been convicted of crime
19   punishable by imprisonment more than one year; and defendant had been
20   convicted of three felonies, including being a felon in possession of firearm and
21   ammunition, for which he received sentences of more than one year).
22         Petitioner stipulated on the record that (1) he knowingly possessed a
23   firearm on May 10, 2016; (2) prior to May 10, 2016 he had been previously
24   convicted of one or more crimes punishable by imprisonment more than one
25   year; and (3) when he possessed the firearm, he knew that his actions violated
26   the law. (Minnesota Action, Plea Transcript at 25:18-27:11, Dkt. No. 54; Plea
27   Agreement ¶ 2, Dkt. No. 30.) At the sentencing hearing, the judge noted that
28   Petitioner had 15 prior felony convictions as an adult, one of which involved a

                                                3
1    prison sentence of 108 months. (Minnesota Action, Sentencing Hearing
2    Transcript at 30:15, 24-25, Dkt. No. 55.) His criminal history category was VI.
3    (Id. at 32:2-3.)
4          Petitioner has not shown that he has not had an unobstructed procedural
5    shot at presenting his claim. Petitioner must show that the legal basis for his
6    claim did not arise until after he had exhausted his direct appeal and first § 2255
7    motion. Harrison v. Ollison, 519 F.3d 952, 960 (9th Cir. 2008). The Rehaif
8    decision was issued on June 21, 2019, less than one year after Petitioner was
9    resentenced on remand from the Eighth Circuit. There is no indication Petitioner
10   has ever filed a § 2255 motion in the sentencing court.
11                                            III.
12                               ORDER TO SHOW CAUSE
13         IT IS THEREFORE ORDERED that, on or before November 22 2019,
14   Petitioner shall show cause as to why the Court should not dismiss the Petition
15   for lack of jurisdiction.
16         If Petitioner does not respond to the Order to Show Cause, this action may
17   be dismissed for lack of jurisdiction.
18
19
20   DATED: October 22, 2019
                                                       ALICIA G. ROSENBERG
21                                                   United States Magistrate Judge
22
23
24
25
26
27
28


                                               4
